Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-336
                       Lower Tribunal No. 91-19322
                          ________________


                         Derrick Emile Lewis,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Derrick Emile Lewis, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     PER CURIAM.

     Affirmed.